Citation Nr: 1542121	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from June 11, 2010, and in excess of 70 percent since May 15, 2012, for a psychiatric disability, to include depressive disorder and/or posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1989 to July 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2014 Statement of the Case, the RO granted a staged increase rating for the Veteran's service-connected psychiatric disability; assigning a 70 percent evaluation for that disability and effectuated the award as of May 15, 2012.  Therefore, the Board has limited its consideration accordingly.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After June 11, 2010, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas; there is no evidence of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not greater, for a psychiatric disability, as of June 11, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122   (2000), the Court held that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exist which does not satisfactorily prove or disprove the claim.  See U.S.C.A. § 5107 (b) 9West 2014); 38 C.F.R. § 3.102 (2015). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is currently evaluated as 70 percent disabling, effective as of May 15, 2012.  However, the Veteran was evaluated as 50 percent disabled from June 11, 2010 through May 14, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Under this Diagnostic Code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened effect; circumstantial, circumlocutory, or stereo typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and-long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Treatment records indicate that, as of June 11, 2011, and for the entire period on appeal, the Veteran's psychiatric disability resulted in symptomatology that meets the criteria for an increased to a 70 percent evaluation, but not more.  

VA treatment records from March 2010 to February 2012 indicate that the Veteran had trouble sleeping, was working again after being unemployed for two-three years, felt depressed, had poor concentration and memory, and sometimes thought that he would be better off dead.  The Veteran denied panic attacks, and endorsed sporadic visual hallucinations at night.  His GAF was 50 in March 2010.  

Private treatment records from May 2010 show that the Veteran had a GAF of 39 (serious symptoms), had intrusive thoughts, traumatic nightmares, avoidance, hypervigilance, problems with memory and concentration, exaggerated startle response, irritability, avoided crowds, and always positioned himself with his back to the door.  He did not socialize and preferred to be alone.  His then-wife complained that he showed no affection to their children, and was too hard on them.  The Veteran had sleep issues, and saw shadows in his peripheral vision.  He had a restricted affect, was agitated, and his thought process was sometimes difficult to follow.  He had no suicidal or homicidal ideation.  His private doctor stated that he considered him "to be totally and permanently disabled" due to his symptoms.  

A February 2011 VA examination showed that the Veteran experienced a depressed mood, chronic sleep impairment, a constricted affect, and irritability when dealing with his former supervisor.  The Veteran endorsed some thoughts about death, loss of energy, and past physical altercations with his brothers and wife, as well as serious verbal arguments with his wife.  He denied any hallucinations and endorsed isolation.  His GAF was 56. 

Private treatment records from May 2012 and June 2012 show that the Veteran experienced severe depressive symptoms, chronic sleep impairment, visual and auditory hallucinations, and memory loss.  The physician noted that the Veteran's psychiatric symptoms "severely compromised [his] occupational and personal functioning."  His GAF was 40.

Private treatment records from May 2012 to June 2013 endorsed visual and auditory hallucinations, poor concentration, and depressed mood, but intact thought processes, linear thinking, full orientation, normal affect, and good insight and judgment.  The Veteran reported nightmares, poor sleep, flashbacks, panic attacks, hypervigilance, intrusive thoughts, and isolation.  The Veteran's GAF was 45.   

Another batch of VA treatment records, dated from July 2000 to June 2014 endorsed depression, anxiety, PTSD symptoms, insomnia, and sporadic treatment with medication for those issues.  

As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture more closely approximates that contemplated by a 70 percent evaluation.   

The Board acknowledges that the Veteran does not meet all of the criteria for a 70 percent disability evaluation.  For example, there is no evidence of impairment in judgment and spatial disorientation.  However, there is evidence that he has near continuous depression, irritability, outbursts of anger, the inability to establish and maintain effective familial relationships, sporadic thoughts of death, and sporadic auditory and visual hallucinations.  Under such circumstances, and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran meets the criteria for a 70 percent evaluation as of June 11, 2011.  See generally Mauheran v. Principi, 16 Vet. App. 436 (2002). 

Overall, the evidence discussed above supports no more than a 70 percent evaluation as of May 15, 2012.  The Veteran's own statements do not indicate total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran's own statements would provide evidence against such a finding.  The evidence of record does not clearly support an evaluation higher than 70 percent. 

In reaching its decision, the Board considered the benefit of the doubt rule. However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation during this stage of the appeal.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment are contemplated in the applicable criteria that rate his psychiatric disability.

Lastly, entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is remanding the issue of TDIU therein.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination for his claim.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO associated with the claims file the Veteran's available STRs, service personnel records (SPRs), and VA and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increase evaluation of 70 percent, but not greater, for a psychiatric disability, as of June 11, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has stated in various communications, including his April 2014 formal appeal to the Board, that he cannot work due to his psychiatric disability, and has not worked since May 2010.  Some medical records indicate that the Veteran is currently working as a mechanic.  The only opinions of record which addresses the Veteran's employability is a private psychiatrist's May 2010 and April 2011 opinions from the same psychologist that the Veteran is "totally and permanently disabled" and a June 2012 opinion stating that the Veteran is "severely compromised in his ability to sustain work relationships."    

As such, both the Veteran's employment status and employability are unclear to the Board.      

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue, again, is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause him to be unemployable and/or unable to sustain gainful employment.

2. If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  After an adequate opportunity to respond, return the issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


